Citation Nr: 1025010	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  08-32 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, 
to include personality disorder, adjustment disorder with 
depressed mood, and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for sickle cell trait.

3.  Entitlement to service connection for hepatitis A, B, and C.

4.  Entitlement to service connection for HIV/AIDS.

5.  Entitlement to service connection for herpes.

6.  Entitlement to service connection for bronchitis.

7.  Entitlement to service connection for gall stones.

8.  Entitlement to service connection for hypertension.

9.  Entitlement to service connection for diabetes mellitus.

10.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

11.  Entitlement to service connection for optic nerve damage, to 
include as due to herpes.

12.  Entitlement to service connection for peripheral neuropathy.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Morales


INTRODUCTION


The Veteran served on active duty from January 1977 to August 
1977.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a December 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  The Veteran attended a hearing before the undersigned 
in March 2010.
Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A review of the file reveals outstanding medical records that 
must be obtained. Regulations provide that efforts must be made 
to secure all private medical records and VA records that may 
exist related to the Veteran's claim.  38 C.F.R. § 3.159(c)(1) 
defines reasonable efforts in obtaining records outside the 
custody of the federal government as "an initial request for the 
records, and, if the records are not received, at least one 
follow-up request."  As for federal records, 38 U.S.C.A. 
§ 5103A(b)(3) requires that VA continue any attempts to get 
federal records "until the records are obtained unless it is 
reasonably certain that such records do not exist or that further 
efforts to obtain those records would be futile."  At his hearing 
the Veteran stated that he receives regular treatment from the 
Ryan White No AIDS Task Force in New Orleans, Louisiana.  He also 
stated that he may receive treatment from VA medical centers 
(VAMCs) in Detroit and Atlanta, and private medical providers 
including the University of Louisville, the University of 
Michigan, Detroit Receiving Hospital, Dr. Cecil Bennet, and the 
Henry Ford Hospital in Detroit.  On remand, an attempt must be 
made to obtain any available records.

The Veteran claims he has a psychiatric disorder, to include 
PTSD, as a result of being sexually assaulted in service.  38 
C.F.R. § 3.304(f)(3) provides the following:

"If a post-traumatic stress disorder claim is based on in- 
service personal assault, evidence from sources other than the 
Veteran's service records may corroborate the Veteran's account 
of the stressor incident. . . . VA will not deny a post- 
traumatic stress disorder claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the Veteran's service records or 
evidence of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the opportunity 
to furnish this type of evidence or advise VA of potential 
sources of such evidence.  VA may submit any evidence that it 
receives to an appropriate medical or mental health professional 
for an opinion as to whether it indicates that a personal assault 
occurred."  38 C.F.R. § 3.304(f)(3).  The Veteran has provided a 
statement from his brother which indicates that the Veteran told 
the brother about the in service sexual assault shortly after 
discharge.  The Board notes that the Veteran did not complain of 
mental problems on entrance, but at discharge seven months later 
he indicated that he was experiencing depression and nervous 
trouble. This is sufficient evidence to trigger the Veteran's 
right to a VA examination.

In the case of a disability compensation claim, VA's duty to 
assist includes providing a medical examination or obtaining a 
medical opinion when necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009).  Such an examination or opinion is necessary to make a 
decision on a claim if all of the lay and medical evidence of 
record (1) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or air 
service; but (3) does not contain sufficient medical evidence for 
VA to make a decision on the claim.  Id

In support of his claim for service connection for herpes, the 
Veteran has submitted a statement from E.R., someone with whom he 
had a sexual encounter in service.  E.R. states that he 
contracted herpes from the encounter.  This statement is 
proffered as evidence that the Veteran had herpes in service.  On 
remand, the Veteran should be afforded a VA examination to 
determine the nature and etiology of herpes.

The Veteran's service treatment records show that he experienced 
upper chest congestion and several coughs in service.  This is 
sufficient evidence to warrant a VA examination.  The Veteran 
contends he contracted hepatitis in service from the air guns 
used to give vaccinations.  He also contends that his sickle cell 
trait is related to service and that he experienced the first 
symptoms of the sickle cell trait in service, such as shortness 
of breath and tiring easily.  A VA examination is needed to 
determine the nature and etiology of bronchitis, hepatitis, and 
sickle cell trait.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006) (VA must provide a medical examination when it is 
necessary to decide the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Obtain the Veteran's current and complete 
treatment records from the Ryan White No AIDS 
Task Force in New Orleans, Louisiana.  
Evidence of attempts to obtain these records 
should be associated with the claims file.  
Do not associate duplicate records with the 
claims file.

2.  Obtain the Veteran's current and complete 
VA treatment records, including those from 
the Detroit VAMC and Atlanta VAMC.  Evidence 
of attempts to obtain these records should be 
associated with the claims file.  Do not 
associate duplicate records with the claims 
file.

3.  Obtain the Veteran's current and complete 
treatment records from the University of 
Louisville.  Evidence of attempts to obtain 
these records should be associated with the 
claims file.  Do not associate duplicate 
records with the claims file.

4.  Obtain the Veteran's current and complete 
treatment records from the University of 
Michigan.  Evidence of attempts to obtain 
these records should be associated with the 
claims file.  Do not associate duplicate 
records with the claims file.

5.  Obtain the Veteran's current and complete 
treatment records from the Detroit Receiving 
Hospital.  Evidence of attempts to obtain 
these records should be associated with the 
claims file.  Do not associate duplicate 
records with the claims file.

6.  Obtain the Veteran's current and complete 
treatment records from Dr. Cecil Bennet.  
Evidence of attempts to obtain these records 
should be associated with the claims file.  
Do not associate duplicate records with the 
claims file.

7.  Obtain the Veteran's current and complete 
treatment records from the Henry Ford 
Hospital in Detroit.  Evidence of attempts to 
obtain these records should be associated 
with the claims file.  Do not associate 
duplicate records with the claims file.

8.  Schedule the Veteran for a VA examination 
to determine the nature and etiology of his 
psychiatric disorder.  The entire claims file 
must be made available to the VA examiner.  
Pertinent documents should be reviewed, 
including service treatment records, VA and 
private treatments records, the statement of 
the Veteran's brother, and the statements of 
the Veteran.  The examiner should conduct a 
complete history and diagnose any psychiatric 
disorders.  The examiner should offer an 
opinion as to whether any psychiatric 
disorder at least as likely as not  is 
related to the in service sexual assault 
described by the Veteran or to any other 
incident during the Veteran's service.

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility." Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
causation.

All necessary diagnostic testing should be 
conducted and commented upon by the examiner.  
All opinions should be supported by a clear 
rationale, and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.

9.  Schedule the Veteran for a VA examination 
to determine the nature and etiology of 
herpes, bronchitis, sickle cell trait, and 
hepatitis.  The entire claims file must be 
made available to the VA examiner.  Pertinent 
documents should be reviewed, including 
service treatment records, VA and private 
treatments records, the statement of E.R. 
regarding herpes, and the statements of the 
Veteran.  The examiner should conduct a 
complete history and physical.  The examiner 
should offer an opinion as to whether (a) 
bronchitis, (b) hepatitis, (c) sickle cell 
trait, and (d) herpes each is at least as 
likely as not  is related to service or an 
event or service origin.

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility." Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
causation.

All necessary diagnostic testing should be 
conducted and commented upon by the examiner.  
All opinions should be supported by a clear 
rationale, and a discussion of the facts in 
service and post service, and medical 
principles involved would be of considerable 
assistance to the Board.

10.  After completing the above action, the 
claim should be readjudicated.  If the claim 
remains denied, a supplemental statement of 
the case should be provided to the Veteran 
and his representative.  After the Veteran 
and his representative have had an adequate 
opportunity to respond, the appeal should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

